117 Ga. App. 128 (1968)
159 S.E.2d 302
LASSITER et al.
v.
STATE HIGHWAY DEPARTMENT.
43248.
Court of Appeals of Georgia.
Argued January 4, 1968.
Decided January 22, 1968.
William H. Burke, for appellants.
*129 Arthur K. Bolton, Attorney General, Richard L. Chambers, Assistant Attorney General, John R. Strother, Jr., Deputy Assistant Attorney General, A. Sidney Parker, for appellee.
HALL, Judge.
The condemnee appeals from the judgment entered upon the verdict of the jury awarding compensation for the taking of 306 acres of land.
1. The condemnor's motion to dismiss the appeal is denied.
2. The sole question presented by Enumerations of error 1 through 5 and 8 is whether there was any evidence to support the amount of the award. Page v. Page, 217 Ga. 606, 608 (123 SE2d 922). The verdict was within the range of the testimony on the value of the property and therefore was authorized and not inadequate. Freedman v. Housing Authority, 108 Ga. App. 418, 422 (136 SE2d 544); Schrimsher v. State Highway Dept., 110 Ga. App. 705, 706 (140 SE2d 64).
3. Enumeration of error 6 complains of the admission of certain testimony but the condemnee does not show that objection to this evidence was made at the trial.
4. Enumeration of error 7 contending that the trial court impaired condemnee's right of cross examination of a witness for the condemnor is without merit. The record shows that the court sustained condemnor's objection to questions asked the witness and ruled that the questions assumed facts that were not then in evidence but which the condemnee proposed to introduce later, and that the condemnee had the right to elicit answers by asking hypothetical questions on the basis of such facts.
Judgment affirmed. Bell, P. J., and Quillian, J., concur.